United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
FAYETTEVILLE VETERANS MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2293
Issued: August 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal of a July 29, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her recurrence claim. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of total
disability commencing December 30, 2009 causally related to her accepted employment-related
conditions.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 1, 2004 appellant, then a 57-year-old patient services assistant, filed a traumatic
injury claim alleging that on that day she slipped in a crack on the asphalt parking lot and rolled
her left ankle, which caused her to fall and land on her right side. OWCP accepted the claim for
the following conditions: aggravation of right shoulder impingement, aggravation of
degenerative disc disease, vertigo, multiple contusions, thoracic strain/lumbar strain, right
Achilles tendon strain and right knee ecchymosis.2 Appellant stopped work after the work injury
and returned to her job on September 7, 2004 with permanent restrictions. She worked
intermittently and was eventually placed on temporary total disability on December 6, 2004.
Appellant returned to full-time regular duty work on September 24, 2007. Her position of
patient services assistant, which she had been working since September 2007, is a sedentary
position and mainly involved telephone duties, based on the work capacity established by
impartial medical specialist, Dr. Robert W. Elkins, a Board-certified orthopedic surgeon on
March 28, 2007. Appellant stopped work again on February 18, 2009.
On March 23, 2009 appellant filed a recurrence of disability claim commencing
February 18, 2009 alleging disability due to lumbar pain and left Achilles tendinitis. By
decisions dated May 28 and December 30, 2009, OWCP denied the recurrence claim. In the
December 30, 2009 decision, OWCP’s hearing representative found that, while the medical
evidence was insufficient to support the claimed work stoppage, the collective statements from
Dr. Kenneth E. Locklear, a family practitioner, and Dr. James Flanagan, a Board-certified
orthopedic surgeon, which attributed the development of appellant’s left Achilles tendinitis
condition to her abnormal gait and her weight shifting from leg to leg for her accepted lumbar
condition, was prima facie evidence of a possible consequential condition. The hearing
representative stated that, under OWCP procedure, an opinion should be obtained from OWCP’s
medical adviser regarding causal relationship. Appellant returned to part-time limited duty from
December 7 through 29, 2009.
On December 29, 2009 appellant was seen in an emergency room for back pain and
urinary incontinence. Dr. Darrell G. Simpkins, a Board-certified emergency physician, assessed
chronic back pain and urinary incontinence. Appellant stopped work on December 30, 2009 and
returned to work for a limited time on January 6 and 7, 2010, but stopped work again on
January 8, 2010.
On April 20, 2010 appellant filed a recurrence of disability claim commencing
December 29, 2009. She stated that since the original injury she returned to full-duty work with
permanent restrictions for her back and right shoulder. Appellant alleged her lumbar/
lumbosacral injuries continued to deteriorate as documented by her magnetic resonance imaging
(MRI) scans of April 2, 2007 and April 2, 2009 and a computerized tomography (CT) scan of
December 30, 2009. The employing establishment indicated that, since the initial work injury,
she had been provided with a lumbar support ergonomic chair, desk and telephone headset.
In a May 10, 2010 letter, OWCP informed appellant of the medical evidence needed to
support a recurrence of total disability due to her employment-related conditions.
2

Under claim number xxxxxx335, appellant has an accepted January 21, 2003 work injury for right shoulder
conditions. Claim number xxxxxx335 is not before the Board on the present appeal.

2

Evidence received after the December 30, 2009 decision and OWCP’s May 10, 2010
letter included: statements by appellant dated January 14, February 15, April 12 and 25, May 28
and June 30, 2010;3 copies of MRI scans of the lumbar spine dated July 29, 2004, April 2, 2007
and April 2, 2009 and a December 30, 2009 lumbar spine CT scan; disability slips dated
February 18 and 23, 2009, placing appellant off work due to left Achilles tendinitis; the
December 30, 2009 emergency room report and medical testing; a 25-year service award; and
evidence previously of record.
Progress reports, return to work slips and letters from Dr. James E. Rice, a Boardcertified orthopedic surgeon, dated December 30, 2009 through May 24, 2010 were received. In
his December 30, 2009 report, Dr. Rice noted appellant’s visit to the emergency room the
previous night. He noted when she was last seen in April 2009, her April 2, 2009 MRI scan
demonstrated degenerative spondylolisthesis at L5-S1. Dr. Rice stated that appellant had
spondylolisthesis at L5-S1 as well as degenerative changes at L4-5, but there was nothing to
suggest a cauda equine-type syndrome pathology. He took appellant off work until
January 6, 2010. Dr. Rice later diagnosed lumbar disc degeneration, acquired spondylolisthesis,
lumbar canal stenosis and sciatica and continued to take appellant off work. In his March 5,
2010 report, he opined that appellant’s degenerative spondylolisthesis and other pain symptoms
were associated with the work-related aggravation to her underlying degenerative condition.
Dr. Rice noted that she continued to worsen over time and surgery was warranted. In his April 5,
2010 report, he noted that appellant had left ankle symptoms and had a chronic Achilles tendon
problem. In a May 5, 2010 report, Dr. Rice noted significant pain in appellant’s left Achilles
tendon. He opined that she should remain out of work until June 5, 2010. On May 24, 2010
Dr. Rice discharged appellant from his care unless she was considering surgical intervention. In
a May 24, 2010 report, he noted first treating her in March 2009. Dr. Rice noted the history of
injury and appellant’s subsequent treatment. He indicated on February 8, 2010 that she required
a walker for assistance due to significant back and leg pain and was also noted to have Achilles
tendon swelling. Dr. Rice stated that appellant remained very symptomatic with her back and
leg pain and had difficulty ambulating. He noted that she had a well-documented history of
long-term ongoing problems with her back and leg that “appears to stem” from the accepted
2004 work injury. Dr. Rice opined that appellant was permanently disabled as she was not
capable of returning to work due to significant difficulty with sitting, standing and walking
activities. He further opined that she would probably remain disabled even with surgery.
Disability slips dated June 4 and 22, 2010 from Robeson Family Practice were received
along with medical reports from Dr. Locklear dated November 25, 2009 and June 22, 2010. In
his June 22, 2010 report, Dr. Locklear noted that appellant has a long history of an abnormal
gait, limping and used a rollator to assist her with balance and ambulation. He opined that her
bilateral Achilles tendinitis was originally caused by the May 27, 2004 parking lot fall when her
left ankle twisted outward and caused her to fall. Dr. Locklear indicated that, since the original
injury, appellant has alternated her weight bearing from her right leg to her left leg when
ambulating based on the extent of pain she had in her lumbosacral region and whichever leg was
most affected by her lumbar radiculopathy. He opined that she continually reaggravated her left
Achilles tendinitis since her May 27, 2004 work injury, as a result of her L5-S1
3

In her June 30, 2010 statement, appellant asked that her claim be expanded to include additional conditions. On
July 27, 2010 OWCP advised her of the medical evidence needed to expand the accepted conditions of her claim.

3

spondylolisthesis, and lumbar radiculopathy, which caused pain and spasms in the leg, which
resulted in abnormal gait, as well as causing overuse, increased weight bearing, pressure and
stress on the left Achilles tendon, which evolved into a chronic left Achilles tendinitis problem.
Dr. Locklear opined that appellant was permanently and totally disabled from any gainful
employment due to her work injuries. He advised that her injuries were repeatedly reaggravated
while performing her daily job tasks and caused further exacerbation of her injuries as reflected
in the MRI scans since July 29, 2004 and her recent December 30, 2009 CT scan.
Medical reports from Dr. Flanagan were received. In a March 17, 2009 report,
Dr. Flanagan indicated that appellant continued to have tenderness over the left Achilles tendon
and physical therapy was warranted. In a February 9, 2010 report, he noted that she ambulated
with a walker mostly for her lower back problems and indicated there was no significant change
from previous examination with regard to the left Achilles tendon. Dr. Flanagan released
appellant from medical care. In a March 9, 2010 report, he indicated that she had been his
patient since her May 27, 2004 work injury. Dr. Flanagan advised that appellant continues to
have problems with her back and left ankle over the years which resulted in a nodule that
developed in the mid zone of the Achilles tendon on the left foot. He opined that the nodule and
pain in the left Achilles tendon resulted from the original injury. In both his February 9 and
March 9, 2010 reports, Dr. Flanagan explained that appellant’s low back problems could cause
her to have tightness in the leg causing increased stress on the tendons. This could also result in
problems with hamstring tendons as well as the gastroc soleus complex which would aggravate
and cause pain in the Achilles. Dr. Flanagan further stated in a March 9, 2010 report that
appellant was unable to work in any capacity from February 24 until October 7, 2009. He
advised that she was out of work due to pain and swelling of her left Achilles tendinitis.
Dr. Flanagan further stated that there was no new injury, only recurrent pain in the left Achilles
area.
By decision dated July 29, 2010, OWCP denied appellant’s recurrence claim. It found
that there was no objective medical evidence or medical rationale of a material worsening of the
accepted conditions or a change in appellant’s limited-duty assignment.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition,
which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to
work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn or
when the physical requirements of such an assignment are altered so that they exceed his or her
established physical limitations.4 OWCP’s procedure manual provides that a recurrence of
disability also includes worsening of disability due to an accepted consequential injury.5

4

20 C.F.R. § 10.5(x).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

4

When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.6 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.7
ANALYSIS
OWCP accepted that on May 27, 2004 appellant sustained aggravation of right shoulder
impingement, aggravation of degenerative disc disease, vertigo, multiple contusions, thoracic
strain/lumbar strain, right Achilles tendon strain and right knee ecchymosis. Following
appellant’s accepted work injury, appellant eventually returned to her date-of-injury position, a
sedentary position which mainly involved telephone duties, with modifications to her
workstation along with permanent restrictions. She stopped work on December 29, 2009 and
filed a recurrence claim that is the subject of the present appeal.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she had disability beginning December 29, 2009 causally related to her May 27, 2004
employment injury. The Board notes that appellant has not claimed nor is there any evidence
showing a change in the nature and extent of appellant’s work assignment or that her work
assignment exceeded her permanent work restrictions. The record supports that the employer
made available appropriate modifications to her workstation and light-duty work that was
consistent with appellant’s restrictions.
In support of her claim for a recurrence of disability, appellant provided reports from
Dr. Rice who provided impressions of degenerative spondylolisthesis at L5-S1, degenerative
changes at L4-5, acquired spondylolisthesis and lumbar canal stenosis and held her off work
commencing December 30, 2009. Dr. Rice however did not provide rationale explaining why
appellant’s disability beginning December 29, 2009 was due to a spontaneous change in her
accepted conditions of aggravation of degenerative disc disease and/or thoracic strain/lumbar
strain. The diagnoses provided, spondylolisthesis and lumbar canal stenosis, are not accepted
conditions.8 While Dr. Rice opined in his May 24, 2010 letter that appellant’s ongoing problems
with her back and leg appeared to stem from the accepted 2004 work injury, this opinion is

6

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
7

Maurissa Mack, 50 ECAB 498 (1999).

8

For conditions not accepted by OWCP as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not OWCP’s burden to disprove such
relationship. G.A., Docket No. 09-2153 (issued June 10, 2010).

5

equivocal in nature9 and does not state that the accepted aggravation has worsened or address the
natural progression of appellant’s preexisting degenerative disc disease. Moreover, Dr. Rice
opined, in his March 5, 2010 report, appellant’s degenerative spondylolisthesis and other pain
symptoms were associated with the work-related aggravation to her underlying degenerative
condition. However, appellant’s claim was not accepted for the underlying condition which
preexisted the work injury; rather, it was only accepted for aggravation of degenerative disc
disease and/or thoracic strain/lumbar strain. Dr. Rice has offered no medical explanation as to
how these additional diagnoses resulted from the accepted conditions of aggravation of
degenerative disc disease and/or thoracic strain/lumbar strain that occurred May 27, 2004. Thus,
his opinion is insufficient to establish appellant’s recurrence claim.
The records from Dr. Flanagan and Dr. Locklear reflect that appellant was being treated
for and held off work as a result of her left Achilles tendinitis, which is not an accepted condition
of her claim. Both Dr. Flanagan and Dr. Locklear opined that her left Achilles tendinitis was
originally caused by the May 27, 2004 parking lot fall when her left ankle twisted outward and
caused her to fall. They attributed the development of appellant’s left Achilles tendinitis to her
abnormal gait and weight shifting from leg to leg for her accepted lumbar condition. A review of
the medical record does not clearly denote when her abnormal gait and ambulatory unsteadiness
first started. In any event, neither physician provided a reasoned opinion explaining how
appellant’s disability beginning December 30, 2009 was due to a spontaneous change in one of
her accepted conditions. In his March 9, 2010 letter, Dr. Flanagan advised that she was unable to
work from February 24 until October 7, 2009 due to pain and swelling of her left Achilles
tendinitis; however, this period of disability predates the claimed recurrence. Dr. Locklear
opined that appellant continually reaggravated her left Achilles tendinitis since her May 27, 2004
work injury, as a result of her L5-S1 spondylolisthesis and lumbar radiculopathy, but offered no
opinion or otherwise explained why she could not perform her sedentary position beginning
December 29, 2009. Thus, the reports from Drs. Flanagan and Locklear are insufficient to
establish her recurrence claim and they generally relate disability to a condition not accepted as
employment related and do not otherwise provide medical rationale explaining how the disability
is related to a spontaneous change in an accepted condition.10
Therefore, the Board finds that the medical evidence of record does not establish that
appellant experienced a spontaneous change in her accepted conditions that caused total
disability beginning December 29, 2009. The medical reports submitted by her do not contain a
rationalized opinion to explain why she could no longer perform the duties of her sedentary
position and why any such disability or continuing condition would be due to the accepted
conditions without an intervening injury or new exposure. As appellant has not submitted any

9

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
10

Regarding nonaccepted conditions such as a left Achilles tendon condition, the Board does not have
jurisdiction to consider whether this is employment related as OWCP has not issued a decision adjudicating this
matter. See 20 C.F.R. § 501.2(c). However, as noted infra, OWCP’s hearing representative’s December 30, 2009
decision found that the medical evidence supported a possible consequential condition and indicated that OWCP
should further develop this aspect of the claim by obtaining an opinion from OWCP’s medical adviser. The Board
notes that the record before the Board does not indicate that OWCP has yet developed this aspect of the claim
consistent with the instructions of the hearing representative.

6

medical evidence establishing that she sustained a recurrence of disability due to her accepted
employment injury, she has not met her burden of proof.
CONCLUSION
The Board finds appellant did not establish that she sustained a recurrence of total
disability beginning December 29, 2009 causally related to her accepted employment-related
injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2010 is affirmed.
Issued: August 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

